                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

DANA CAMPBELL,                            )
                                          )
       Plaintiff,                         )     Civil No. 5:18-cv-194-JMH
                                          )
v.                                        )
                                          )
HARTFORD LIFE AND ACCIDENT                )          MEMORANDUM OPIONION
COMPANY, d/b/a THE HARTFORD,              )               AND ORDER
                                          )
       Defendant.                         )

                              **    **    **    **   **

       Plaintiff Dana Campbell brings this action pursuant to the

Employment    Retirement      Security        Act    (“ERISA”),     29    U.S.C.   §

1132(a)(1)(B),      against   Defendant        Hartford     Life    and    Accident

Insurance Company, doing business as The Hartford (“Hartford”).

Mrs. Campbell seeks to recover supplemental benefits under her

spouse Gary Campbell’s group life insurance policy (the “Policy”),

which    Hartford    issued    to    Mrs.      Campbell’s    employer,       AECOM.

Following Mr. Campbell’s death on December 20, 2016, Hartford paid

a $10,000.00 basic life insurance benefit to Mrs. Campbell, Mr.

Campbell’s sole beneficiary, but Hartford denied supplemental

dependent life insurance benefits in the amount of $190,000.00 on

the basis that Mr. Campbell allegedly made a misrepresentation on

his life insurance application. Presently before the Court are

Mrs.    Campbell’s    Memorandum     in     Opposition      to     Administrator’s
Decision [DE 21], Hartford’s Response [DE 24], and Mrs. Campbell’s

Reply [DE 25]. Accordingly, this matter is fully briefed and ripe

for review. Having reviewed the Administrative Record (“AR”) [DE

18-2] and the Parties’ Briefs [DE 21; DE 24; DE 25], and being

otherwise sufficiently advised, the Court will reverse Hartford’s

decision   to   deny   Mrs.   Campbell’s   claim   for   her   husband’s

supplemental life insurance benefit and rescind coverage and order

Hartford to remit the $190,000.00 supplemental life insurance

benefit to Mrs. Campbell.

                              I. BACKGROUND

   A. DECEDENT’S MEDICAL HISTORY AND TREATMENT FOR ALCOHOL USE

     Prior to moving from Utah to Kentucky in September 2013, Mr.

Campbell had been sober for four (4) years. [AR 716]. However,

when Mr. Campbell was first living in Kentucky, he was not working

and had an episode of heavy drinking in which he drank six (6)

shots of alcohol per day. Id. at 734. In August 15, 2014, while

seeking treatment for his hypertension, Mr. Campbell reported his

alcohol use to his physician, Dr. Sandra Dionisio, at White House

Clinics. Id.

     On March 10, 2015, Mr. Campbell visited Dr. Dionisio again,

and shared more information about his alcohol use. Id. at 716. In

the few weeks that preceded the visit, Mr. Campbell had gotten

“drunk several times” and “really drunk over the weekend.” Id. His

last drink had been two (2) days prior to his March 10, 2015,

                                    2
doctor’s visit. Id. Mr. Campbell had been attending Alcoholics

Anonymous (“AA”) meetings, but he “stopped going when he started

drinking.” Id. Both Mrs. Campbell and Mr. Campbell’s AA sponsor

advised Mr. Campbell to detox, but he “resisted,” fearing “he might

lose his spot in [his] PhD program.” Id. Also, Mr. Campbell

reported that “[h]is wife told him to stop o[r] she wants a

divorce,” and he felt that if that happened “he [would] lose

everything.”      Id.   Mr.      Campbell     requested   that    Dr.   Dionisio

prescribe Mr. Campbell Antabuse, but instead of just prescribing

medication, Dr. Dionisio “[d]iscussed that [she] would rather he

be part of a comprehensive program to help with alcohol dependence”

and stated, “He is planning to attend AA consistently from here

on.”   Id.   at   716-18.     Finding   Mr.    Campbell’s   hypertension     was

“[u]ncontrolled     due     to    excessive    alcohol    use,”   Dr.   Dionisio

diagnosed Mr. Campbell with “Alcohol dependence (303.90)” and

referred him to a psychiatrist. Id. at 718.

       On May 9, 2015, Mr. Campbell returned to White House Clinics

and met with Dr. Brad Williams. Id. at 712. Mr. Campbell reported

that “he had a day [the previous] week when he ‘went on a tear’”

and “can control urges to drink for 2-2 we[e]ks and then will try

to have ‘[j]ust a couple of drinks’ but can’t limit it to that.”

Id. At the time of his visit with Dr. Williams, Mr. Campbell was

going to “AA at least a couple of times a week” and “seeing a

counselor every 2 weeks.” Id. Also, Mr. Campbell shared that he

                                        3
was working nights and only drinking during the day. Id. Again,

Mr. Campbell expressed fear that he “‘may lose [his] marriage over

this.’” Id. After relaying Dr. Dionisio’s treatment plan to Dr.

Williams, including Mr. Campbell’s requests that he be prescribed

Antabuse, Mr. Campbell reported that “he has been on the internet

and has learned that there are possibly other meds he could take”

and    mentioned   Topamax.   Id.   Like   Dr.   Dionisio,   Dr.   Williams

diagnosed Mr. Campbell with “Alcohol Dependence (303.90),” but

unlike Dr. Dionisio, Dr. Williams prescribed Mr. Campbell a “low

dose of [T]opamax for 1 month.” Id. at 714. In addition to

prescribing Topamax, Dr. Williams ordered Mr. Campbell to follow

up with Dr. Dionisio in one (1) month and continue going to AA and

seeing a counselor. Id.

                      B. RELEVANT POLICY PROVISIONS

       As an employee of AECOM, Mrs. Campbell was covered under

AECOM’s benefit plan (the “Plan”), which included the Policy

Hartford issued to AECOM, the Policyholder. Under the Policy, in

addition to basic life insurance, Mrs. Campbell could elect to

have both supplemental life insurance and supplemental dependent

life insurance coverage. Id. at 13-16. Mrs. Campbell elected to

have   supplemental    dependent    life   insurance   coverage    for   her

husband, Mr. Campbell, which included a “Guaranteed Issue Amount”

of $10,000.00 and an additional “Maximum Amount” of $190,000.00.

Id. at 839. While the “Guaranteed Issue Amount” did not require

                                     4
evidence of insurability, the additional “Maximum Amount” did,

including the completion of a Personal Health Application. Id. at

839-40. The additional coverage amount was based on the information

provided in the Personal Health Application and was approved on

November 10, 2015. Id. at 847.

     The   Personal   Health   Application   asked   several   questions

regarding Mr. Campbell’s medical information, including Question

No. 4, which asked the following:

     Within the past 5 years, have you used any controlled
     substances, with the exception of those taken as
     prescribed by your physician, been diagnosed or treated
     for drug or alcohol abuse (excluding support groups), or
     been convicted of operating a motor vehicle while under
     the influence of drugs or alcohol?

Id. at 839-40. In response to Question No. 4, the Campbells checked

“No.” Id. at 840.

     The Policy included an “Incontestability” provision that

started the following:

     Except for non-payment of premiums, Your or Your
     Dependent's Life Insurance Benefit cannot be contested
     after two years from its effective date.

     In the absence of fraud, no statement made by You or
     Your Spouse relating to Your or Your Spouse's
     insurability will be used to contest Your insurance for
     which the statement was made after Your insurance has
     been in force for two years. In order to be used, the
     statement must be in writing and signed by You and Your
     Spouse.

     No statement made relating to Your Dependents being
     insurable will be used to contest their insurance for
     which the statement was made after their insurance has
     been in force for two years. In order to be used, the

                                   5
       statement must be in writing and signed by You or Your
       representative.

       All statements made by the Policyholder, the Employer or
       You or Your Spouse under The Policy will be deemed
       representations and not warranties. No statement made to
       affect this insurance will be used in any contest unless
       it is in writing and a copy of it is given to the person
       who made it, or to his or her beneficiary or Your
       representative.

Id. at 29. Additionally, the Policy stated, “[Hartford has] full

discretion and authority to determine eligibility for benefits and

to construe and interpret all terms and provisions of The Policy.

This provision applies where the interpretation of The Policy is

governed by the Employee Retirement Income Security Act of 1974,

as amended (ERISA).” Id.

       C. DECEDENT’S DEATH AND PLAINTIFF’S LIFE INSURANCE CLAIM

       On April 13, 2016, Mr. Campbell was diagnosed with esophageal

cancer. Id. at 468. On April 12, 2016, April 18, 2016, and April

21, 2016, Mr. Campbell’s oncologists noted “prior alcohol abuse”

and that Mr. Campbell had a “[h]istory of alcohol abuse.” Id. at

465,    479,   483.   On   December    20,      2016,   Mr.   Campbell   died   of

esophageal cancer. Id. at 812. Mrs. Campbell submitted a claim for

life insurance benefits under the Policy, and Hartford paid the

non-contestable $10,000.00 basic life insurance benefit to Mrs.

Campbell. Id. at 80, 119-20, 828-35. However, pursuant to the

incontestability      provision       of       the   Policy   and   because     Mr.

Campbell’s death occurred within the two (2) years of the effective


                                           6
date of the supplemental dependent life insurance coverage, before

paying   the   remaining   $190,000.00    under       the   Policy,   Hartford

conducted a review of the Campbells’ answers on the Personal Health

Application and cross-referenced those answers with Mr. Campbell’s

medical records. Id. at 80, 119-20.

      Once Hartford received Mr. Campbell’s medical records, its

Claim    Office   referred     the    matter     to     Hartford’s     Medical

Underwriting unit, which determined that had Hartford had access

to Mr. Campbell’s medical records, supplemental dependent life

insurance coverage would not have been approved. Id. at 449.

Specifically, on March 21, 2017, the Medical Underwriter decided

that due to Mr. Campbell’s Alcohol Dependence diagnosis, which the

Medical Underwriter found pertained to Question No. 4 on the

Personal     Health   Application,    Hartford        would   have    declined

coverage. Id. at 65, 449. On April 3, 2017, Hartford’s Claim

Analyst, Cheryl LeFort, wrote Mrs. Campbell to inform her that her

claim for benefits had been denied, coverage had been rescinded,

and   Mrs.   Campbell   had   sixty   (60)     days   to    provide   Hartford

additional information or appeal. Id. at 95-98. Ms. LeFort asserted

that Hartford’s decision was based on the Campbells’ answers on

the Personal Health Application and Mr. Campbell’s medical records

from his May 2015 visit at White House Clinics, which allegedly

indicate Mr. Campbell “was treated for alcohol abuse.” Id.



                                      7
     On May 1, 2017, Mrs. Campbell requested a copy of her claim

file, and ten (10) days later, Hartford provided her a copy of the

claim file. Id. at 94. On May 3, 2017, Mrs. Campbell sent Ms.

LeFort a letter of appeal, submitting additional information and

asserting, “On May 1, 2017, Dr. Sandra Dionisio sent a letter

(attached) in which she explained that my deceased husband, Gary

Campbell, ‘never sought treatment for alcohol use.’ Therefore, our

answer to question #4 on Gary’s health history does not contradict

the medical documentation.” Id. at 367 (underlined in original).

Dr. Dionisio’s May 1, 2017, letter states the following:

     “I saw Gary on 3/21/2015 where he requested medication
     for recurrence of his alcohol use. At that time, he was
     referred but never sought treatment for alcohol use. I
     think their understanding when queried in the Insurance
     form was if he ever sought active treatment which he
     actually never did.”

Id. at 369.

     On May 16, 2017, Hartford notified Mrs. Campbell by letter

that it had reviewed the additional information Mrs. Campbell had

provided, and the decision to deny the claim would be maintained.

Id. at 91-92. While Hartford acknowledged Dr. Dionisio’s May 1,

2017, letter asserting that based on Dr. Dionisio’s March 21, 2015,

visit with Mr. Campbell, the Campbells answered Question No. 4

accurately,   Hartford   directed       Mrs.   Campbell’s   attention   to

Hartford’s April 3, 2017, letter, which stated that in making its

decision, Hartford relied on medical records from Mr. Campbell’s


                                    8
May 9, 2015, White House Clinics visit with Dr. Williams not Mr.

Campbell’s March 21, 2015, White House Clinics visit with Dr.

Dionisio. Id.

     On   October    2,   2017,    Mrs.    Campbell’s     counsel    appealed

Hartford’s decision again, submitting additional information in

the form of affidavits and statements from people who knew Mr.

Campbell “did not personally witness signs or symptoms of alcohol

abuse” and were unaware of a “medical diagnosis or treatment” for

alcohol   abuse.    Id.   at   144-48.    Additionally,    Mrs.     Campbell’s

October 2, 2017, letter argues Alcohol Dependence and Alcohol Abuse

are two separate diagnoses with different diagnostic codes. Id.

The provided diagnostic codes for Alcohol Dependence and Alcohol

Abuse read as follows:

     Alcohol Dependence - Diagnostic Code 303.90

     A maladaptive pattern of alcohol use, leading to
     clinically significant impairment or distress, as
     manifested by three (or more) of the following,
     occurring at any time in the same 12-month period:

     1. Tolerance, as defined by either of the following:
     a. A need for markedly increased amounts of alcohol to
     achieve Intoxication or desired effect
     b. Markedly diminished effect with continued use of the
     same amount of alcohol
     2. Withdrawal, as manifested by either of the following:
     a. The characteristic withdrawal syndrome for alcohol
     (refer to Criteria A and B of the criteria sets for
     Withdrawal from alcohol)
     b. Alcohol (or a closely related drug such as valium) is
     used to relieve or avoid withdrawal symptoms
     3. Alcohol is often used in larger amounts or over a
     longer period than was intended


                                     9
4. There is a persistent desire or unsuccessful efforts
to cut down or control alcohol use
5. A great deal of time is spent in activities necessary
to obtain alcohol, use alcohol, or recover from its
effects
6. Important social, occupational, or recreational
activities are given up or reduced because of alcohol
use
7. Alcohol use is continued despite knowledge of having
a persistent or recurrent physical or psychological
problem that is likely to have been caused or exacerbated
by alcohol (e.g. continued drinking despite recognition
that an ulcer was made worse by alcohol consumption)

Specifiers:

• With Physiological Dependence: evidence of tolerance
or withdrawal (i.e., either Item 1 or 2 is present)
• Without Physiological Dependence: no evidence of
tolerance or withdrawal (i.e., neither Item 1 nor 2 is
present)

Course specifiers

•   Early Full Remission
•   Early Partial Remission
•   Sustained Full Remission
•   Sustained Partial Remission
•   On Agonist Therapy
•   In a Controlled Environment

(Note--a diagnosis of Alcohol Dependence can never be
changed to a diagnosis of Alcohol Abuse. The DSM also
states that “The differentiation of Sustained Full
Remission from recovered (no current Substance Abuse
Disorder) requires consideration of the length of time
since the last period of disturbance, the total duration
of the disturbance, and the need for continued
evaluation.”)

from DSM-IV-TR[.]

The HAMS: Harm Reduction Network, available at:
http://hams.cc/dependence/ (last visited Oct. 2, 2017.)
This is distinguishable from alcohol abuse:

Alcohol Abuse - Diagnostic Code 305.00
                            10
     A. A maladaptive pattern of alcohol use leading to
     clinically significant impairment or distress, as
     manifested by one (or more) of the following, occurring
     within a 12-month period:

     (1) recurrent alcohol use resulting in a failure to
     fulfill major role obligations at work, school, or home
     (e.g., repeated absences or poor work performance
     related to alcohol use; alcohol-related absences,
     suspensions, or expulsions from school; neglect of
     children or household)

     (2) recurrent alcohol use in situations in which it is
     physically hazardous (e.g., driving an automobile or
     operating a machine when impaired by alcohol use)

     (3) recurrent alcohol-related legal problems      (e.g.,
     arrests for alcohol-related disorderly conduct)

     (4) continued alcohol use despite having persistent or
     recurrent social or interpersonal problems caused or
     exacerbated by the effects of the alcohol (e.g.,
     arguments   with    spouse   about   consequences   of
     Intoxication, physical fights)

     B. The symptoms have never met the criteria for Alcohol
     Dependence.

     (Note that there are no course specifiers for Alcohol
     Abuse. A diagnosis of Alcohol Abuse is for life--it can
     never be removed from your medical chart no matter how
     much you improve.)

     from DSM-IV-TR[.]

     The HAMS Harm Reduction Network,         available   at:
     http://hams.cc/abuse/ (last visited Oct. 2, 2017).


Id. at 145-47.

     On February 1, 2018, Hartford upheld its decision to deny

Mrs. Campbell’s claim for supplemental dependent life insurance

benefits and stated that Hartford’s “claim decision is now final

                               11
as administrative remedies available under the Policy have been

exhausted.” Id. at 86-88. Subsequently, on February 14, 2018, Mrs.

Campbell filed suit in the Madison Circuit Court, which she later

removed to this Court on March 22, 2018, challenging Hartford’s

denial of her claim for supplemental dependent life insurance

benefits. [DE 1].

                       II. STANDARD OF REVIEW

                        A. JUDICIAL ESTOPPEL

     Before determining which standard of review is applicable,

the Court will address Hartford’s argument that the doctrine of

judicial   estoppel   prevents   Mrs.   Campbell   from   “arguing   the

‘Certificate of Insurance’ with the Administrative Record is the

Plan document for purposes of awarding her benefits, but is not

the Plan document for purposes of granting discretion.” [DE 24, at

9 (citing Hogan v. Life Ins. Co. of North America, 521 F. App’x

410, 415-16 (6th Cir. 2013); Beasley v. Unum Life Ins. Co., No. 13-

CV-12349, 2015 WL 4966875, at *6 (E.D. Mich. Aug. 20, 2015)

(finding the plaintiff was judicially estopped from “argu[ing]

that Beasley was entitled to benefits under the terms of the

specimen policy in the first instance, but then argu[ing] that

unfavorable terms in the specimen policy do not warrant termination

of benefits in subsequent litigation”))].

     “The equitable doctrine of judicial estoppel precludes ‘a

party who successfully assumed one position in a prior legal

                                  12
proceeding   from    assuming   a   contrary   position   in   a   later

proceeding.’” Beasley, 2015 WL 4966875, at *4 (quoting Mirando v.

U.S. Dep't of the Treasury, 766 F.3d 540, 545 (6th Cir. 2014)).

“In order to prevent a party from proverbially ‘trying to have

their cake and eat it too,’ judicial estoppel seeks to preserve

‘the integrity of the courts by preventing a party from abusing

the judicial process through cynical gamesmanship.’” Id. (quoting

Lucier v. City of Ecorse, 601 F. App’x. 372, 377 n. 2 (6th Cir.

2015); Lorillard Tobacco Co. v. Chester, Willcox & Saxbe, 546 F.3d

752, 757 (6th Cir. 2008) (same)). To determine whether the doctrine

of judicial estoppel should be invoked, the Court considers the

following factors:

     (i) whether the party's later position is “clearly
     inconsistent with its earlier position; (ii) “whether
     the party has succeeded in persuading a court to accept
     that party's earlier position, so that judicial
     acceptance of an inconsistent position in a later
     proceeding would create the perception that either the
     first or the second court was misled”; and (iii) “whether
     the party seeking to assert an inconsistent position
     would derive an unfair advantage or impose an unfair
     detriment on the opposing party is not estopped.”

Id. (citing Mirando, 766 F.3d at 545; accord Zedner v. United

States, 547 U.S. 489, 504 (2006)). “These factors are merely

considerations and are not alone dispositive.” Id. (citing Pavelka

v. Allstate Property & Cas. Ins. Co., 91 F. Supp. 3d 931, 2015 WL

1221393, at *4 (E.D. Mich. 2015)).




                                    13
        In Hogan, the Sixth Circuit Court of Appeals found, “[T]o the

extent Hogan challenges the validity of a non-filed policy, she

should not be able to have her cake and eat it too—either the

policy is valid or it is not. She cannot seek the benefits

contained    in   the   policy   while      rejecting   procedural     language

adverse to her.”

        In the present case, unlike the plaintiff in Hogan, Mrs.

Campbell is not challenging the validity of procedural language in

a non-filed policy. While the Group Policy [DE 24-3] referenced in

Hartford’s     Response    [DE   24,     at   9]   is   not    found   in   the

Administrative Record [DE 18-2], Mrs. Campbell is not challenging

the validity of the Group Policy [DE 24-3]. See [DE 25, at 4-5].

Instead, Mrs. Campbell is arguing the booklet-certificate that

contains language granting discretionary authority to Hartford is

a summary document that may not be considered part of the Plan.

See [DE 21; DE 25]. Moreover, Mrs. Campbell is not rejecting the

language granting discretionary authority because it is adverse to

her; she is rejecting the language because it is not part of the

Plan.

        In Beasley, during prior litigation, “Plaintiffs took the

position in Beasley I that the terms of the specimen policy

controlled the outcome of the dispute among the parties regarding

Beasley's    entitlement    to   disability     benefits,     albeit   under   a

different provision than the one at issue in the present matter.”

                                       14
Beasley, 2015 WL 4966875, at *5 (citation omitted). The plaintiffs

then asserted “the position that the specimen policy does not

govern Beasley’s present eligibility for disability benefits,”

which the Court, finding the first factor for judicial estoppel

was satisfied, held was “clearly inconsistent with the position

asserted in the prior proceedings.” Id. The second factor for

judicial   estoppel   was   satisfied   because   “the   Court   accepted

Plaintiffs' prior position and relied on the language of the

specimen policy in rendering its decision in favor of Plaintiffs

in the prior litigation.” Id. (citation omitted). Since “the

parties stipulated to the Court's use of the specimen policy in

reaching its decisions on reasonableness and damages. Defendants

continued to provide Beasley with disability benefit payments for

nearly 12 years, in accordance with the Court's earlier opinions.”

Id. Accordingly, the Beasley Court found the third factor for

judicial estoppel was also satisfied because the “Plaintiffs would

gain an unfair advantage, and Defendants would be prejudiced.” Id.

     Here, unlike Beasley, the three factors for judicial estoppel

are not present. First, regarding the first factor, Mrs. Campbell’s

position is not “clearly inconsistent” with her earlier position.

Id. at 4. As previously mentioned, arguing the booklet-certificate

is not a Plan document is not analogous to Hogan, and at no time

throughout this litigation has Mrs. Campbell changed her position

that the booklet-certificate is not part of the Plan. Furthermore,

                                  15
Hartford admits, “Hartford issued [the Policy] to AECOM to insure

the life insurance component of component of [the Plan], which is

an ‘employee welfare benefit plan,’ 29 U.S.C. § 1002(1), pursuant

to ERISA. Plaintiff was a participant in the Plan based on her

employment with AECOM.” [DE 1, at 3]. Accordingly, there is no

argument that Mrs. Campbell was covered by the Policy. What is at

issue in this matter is whether the documents Hartford has provided

as either the Policy or the Plan are, indeed, the Policy or Plan

documents or merely a plan summary, as Mrs. Campbell contests.

     Regarding the second factor, since Mrs. Campbell has not taken

inconsistent positions, she has not “succeeded in persuading a

court to accept that party's earlier position, so that judicial

acceptance of an inconsistent position in a later proceeding would

create the perception that either the first or the second court

was misled.” Beasley, 2015 WL 4966875, at *4. The Court finds the

third factor as equally lacking as the first two factors for

judicial estoppel because Mrs. Campbell is not “seeking to assert

an inconsistent position [that] would derive an unfair advantage

or impose an unfair detriment on the opposing party [if she] is

not estopped.” Id. For the foregoing reasons, the Court disagrees

with Hartford and finds the doctrine of judicial estoppel does not

apply to Mrs. Campbell’s argument.




                                16
 B. WHETHER THE DE NOVO OR ARBITRARY AND CAPRICIOUS STANDARD OF
                         REVIEW APPLIES

       The Parties do not dispute that this action pertains to a

challenge      of   an    administrative      decision   to   deny    supplemental

dependent life insurance benefits under ERISA. In an ERISA action,

the Court reviews “de novo the plan administrator’s denial of ERISA

benefits, unless the benefit plan gives the plan administrator

discretionary authority to determine eligibility for benefits or

to construe the terms of the plan.” Wilkins v. Baptist Healthcare

Sys., Inc., 150 F.3d 609, 613 (6th Cir. 1998) (citing Firestone

Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). “This de

novo standard of review applies to the factual determinations as

well as to the legal conclusions of the plan administrator.”

Wilkins, 150 F.3d at 613 (citing Rowan v. Unum Life Ins. Co., 119

F.3d 433, 435 (6th Cir. 1997)). “Where a plan ‘expressly grants the

administrator discretionary authority to determine eligibility for

benefits,’ the Court shall ‘review the administrator’s decision to

deny    benefits      using    the    ‘highly    deferential      arbitrary        and

capricious standard of review.’’” Swiger v. Continental Cas. Co.,

Civil No. 05-255-ART, 2008 WL 1968346, at *5 (E.D. Ky. May 2, 2008)

(quoting Killian v. Healthsource Provident Adm’rs Inc., 152 F.3d

514, 520 (6th Cir. 1998)).

       Here,    the      Parties   disagree    which   standard      of   review    is

applicable in this case. Mrs. Campbell argues the de novo standard


                                         17
of review applies, [DE 21, at 5-6], and Hartford contends the Court

should apply the arbitrary and capricious standard of review, [DE

24, at 7-8]. The Certificate of Insurance [AR 41-62] found in the

section of the Administrative Record titled “Your Benefit Plan”

[AR 1-62] states, “The Plan has designated and named the Insurance

Company as the claims fiduciary for benefits provided under the

Policy. The Plan has granted the Insurance Company full discretion

and authority to determine eligibility for benefits and to construe

and interpret all terms and provisions of the Policy.” [AR 58].

Additionally, the “Proof of Loss” subsection states, “All proof

submitted must be satisfactory to Us[,]” [AR 27], and the “Policy

Interpretation” subsection states, “We have full discretion and

authority to determine eligibility for benefits and to construe

and   interpret   all   terms    and   provisions    of   The    Policy.      This

provision   applies     where    the   interpretation     of    The   Policy    is

governed by the Employee Retirement Income Security Act of 1974,

as amended (ERISA),” [AR 29]. “We” and “Us” are defined as “the

insurance company named on the face page of The Policy.” [AR 31].

However, Mrs. Campbell argues the “Your Benefit Plan” section of

the Administrative Record [AR 1-62], which she refers to as a

“booklet-certificate,” is nothing more than a summary of the Plan,

so    “Hartford   can    point    to    no   such   ‘express[]’       grant    of

discretionary authority here because it has not filed the ‘Policy’

or the ‘Plan’ with the Court.” [DE 21, at 9].

                                       18
     Pursuant to 29 U.S.C. § 1102(a)(1), “Every employee benefit

plan shall be established and maintained pursuant to a written

instrument.” “[T]here is no requirement . . . that the terms of an

ERISA plan be contained in [a] single document. Nor does the

requirement of 29 U.S.C. § 1102(a)(1), that the terms of an ERISA

plan be contained in a written instrument require that it be a

single document.” Rinard v. Eastern Co., 978 F.2d 265, 268 n. 2

(6th Cir. 1992). The types of documents that are considered part

of the Plan are restricted. Hogan v. Life Ins. Co. of North

America, 521 F. App’x 410, 415 (6th Cir. 2013) (citing Cigna Corp.

v. Amara, 563 U.S. 421, 131 S. Ct. 1866, 1877 (2011)). In Amara,

“[t]he Court concluded ‘that summary documents, important as they

are, provide communication with beneficiaries about the plan, but

that their statements do not themselves constitute the terms of

the plan.’” Id. (quoting 131 S. Ct. at 1878). “[The Sixth Circuit]

has treated group insurance policies as benefit plans . . . .” Id.

(citing Yeager v. Reliance Standard Life Ins. Co., 88 F.3d 376,

380–81 (1996); Miller v. Metro. Life Ins. Co., 925 F.2d 979, 983–

84 (6th Cir. 1991)).

     Here, the “booklet-certificate” states the following:

     We have issued The Policy to the Policyholder. Our name,
     the Policyholder’s name and the Policy Number are shown
     above. The provisions of The Policy, which are important
     to You, are summarized in this certificate consisting of
     this form and any additional forms which have been made
     a part of this certificate. This certificate replaces
     any other certificate We may have given to You earlier

                               19
     under The Policy. The Policy alone is the only contract
     under which payment will be made. Any difference between
     The Policy and this certificate will be settled
     according to the provisions of The Policy on file with
     Us at Our home office. The Policy may be inspected at
     the office of the Policyholder.

     . . .

     This document serves to meet ERISA requirements and
     provides important information about the Plan.

     The benefits described in your booklet-certificate
     (Booklet) are provided under a group insurance policy
     (Policy) issued by the Hartford Life and Accident
     Insurance Company (Insurance Company) and are subject to
     the Policy’s terms and conditions. The Policy is
     incorporated into, and forms a part of, the Plan. The
     Plan has designated and named the Insurance Company as
     the claims fiduciary for benefits provided under the
     Policy. The Plan has granted the Insurance Company full
     discretion and authority to determine eligibility for
     benefits and to construe and interpret all terms and
     provisions of the Policy.

     A copy of the Plan is available for your review during
     normal working hours in the office of the Plan
     Administrator.

[DE 21, at 7 (citing [AR 13, 56])].

     According to Amendment to the Group Policy [DE 24-3] attached

to   Hartford’s   Response   [DE   24],   but   not   included   in   the

Administrative Record, the so-called “booklet-certificate” [AR 1-

62] has been incorporated into the Group Policy [DE 24-3] through

an incorporation provision. [DE 24-3, at 10]. Pursuant to 28 U.S.C.

§ 1746, Scott A. Briere, Senior Medical Underwriter at Hartford,

declares Hartford issued the Amendment to the Group Policy [DE 24-

3], and the applicable booklet-certificate for the Plan, which


                                   20
applied to Mrs. Campbell at the time of her claim, was incorporated

into the Group Policy. [DE 24-1]. Additionally, the booklet-

certificate states, “‘The Policy is incorporated into, and forms

a part of, the Plan.’” [DE 21, at 7 (citing [AR 56])]. The “booklet-

certificate” is incorporated into the Policy, and the Policy is

incorporated into the Plan, so it appears the language granting

Hartford “discretion and authority to determine eligibility for

benefits and to construe and interpret all terms and provisions of

the Policy” is intended to be part of the Plan. [AR 58]; see also

[AR 29, 56]. Moreover, the booklet-certificate also impliedly

grants Hartford discretionary authority by requiring all proof be

“satisfactory” to Hartford by stating, “All proof submitted must

be satisfactory to Us.” See [AR 27]; see also Frazier v. Life Ins.

Co. of N. Am., 725 F.3d 560, 567 (6th Cir. 2013) (“This Court has

found “satisfactory proof,” and similar phrases, sufficiently

clear to grant discretion to administrators and fiduciaries.”)

(citing Perez v. Aetna Life Ins. Co., 150 F.3d 550, 556 (6th Cir.

1998) (en banc); Miller v. Metro. Life Ins. Co., 925 F.2d 979, 983

(6th Cir. 1991)).

     However, “[t]he Court’s review of [Hartford’s] administrative

decision must be based only upon the material in the administrative

record, and therefore the Court ‘may not consider new evidence or

look beyond the record that was before the plan administrator.’”

Swiger,   2008   WL   1968346,   at   *6   (quoting   Wilkins   v.   Baptist

                                      21
Healthcare Sys., Inc., 150 F.3d 609, 616 (6th Cir. 1998)). Hartford

correctly   asserts,     “Outside    evidence      is   only   considered     with

regard to procedural challenges to the administrator’s decision.”

[DE 24, at 8 (citing Wilkins, 150 F.3d at 619)].

     To support its argument that the Court should apply the

arbitrary   and      capricious   standard    of    review,     Hartford     cites

Temponeras v. United States Life Ins. Co. of America, 185 F. Supp.

3d 1010 (S.D. Ohio 2016) for support, but Temponeras fails to

bolster Hartford’s argument. [DE 24, at 9-10 (citing Temponeras,

185 F. Supp. 3d at 1017-18)]. In Temponeras, a case where “[t]he

group policy itself [was] not in the record, and the Certificate

[of Coverage] [did] not include language granting discretion to

[the insurer], the Southern District of Ohio applied de novo review

“[b]ecause the only language conferring discretionary decision-

making authority [was] found in an ‘Addendum‘ to [a Summary Plan

Description].” Temponeras, 185 F. Supp. 3d at 1017.

     Here, the Amendment to the Group Policy [DE 24-3] is not in

the Administrative Record, and there is no provision within the

Administrative Record that incorporates the booklet-certificate

into the Policy, which forms a part of the Plan. Accordingly,

without the Amendment to the Group Policy [DE 24-3], Hartford’s

underwriting    department    had    no    indication     that    the   booklet-

certificate    was    incorporated    into   the    Policy.      Moreover,    Mrs.

Campbell    contests     Hartford’s       assertions     that     the   booklet-

                                      22
certificate is a Plan document, and in the Declaration [DE 24-1]

provided   by   Hartford,   Senior     Medical   Underwriter   Briere

acknowledges the document in question [AR 1-62] is, in fact, a

“Booklet-Certificate for the Plan,” which is a summary document.

The booklet-certificate even describes itself as a summary of the

Policy. See [DE 21, at 7 (citing [AR 13, 56])(“The provisions of

The Policy, which are important to You, are summarized in this

certificate consisting of this form and any additional forms which

have been made a part of this certificate.”)]. Since the only

language granting Hartford discretionary authority is found in a

summary document, the booklet-certificate, and the Amendment to

the Group Policy [DE 24-3], including its language incorporating

the booklet-certificate into the Policy, and, therefore, the Plan,

was not part of the Administrative Record, the Court will apply

the de novo standard of review.

                C. THE DE NOVO STANDARD OF REVIEW

     “This de novo standard of review applies to the factual

determinations as well as to the legal conclusions of the plan

administrator.” Wilkins, 150 F.3d at 613 (citing Rowan, 119 F.3d

at 435). “When conducting a de novo review, the district court

must take a ‘fresh look’ at the administrative record but may not

consider new evidence or look beyond the record that was before

the plan administrator.”    Id. at 616 (citing Perry v. Simplicity

Engineering, a Div. of Lukens General Industries, Inc., 900 F.2d

                                  23
963, 966 (6th Cir. 1990); Rowan, 119 F.3d at 437). “When a court

reviews a decision de novo, it simply decides whether or not it

agrees with the decision under review.” Perry, 900 F.2d at 966.

“In the ERISA context, the role of the reviewing federal court is

to determine whether the administrator or fiduciary made a correct

decision, applying a de novo standard.” Id.

                           III. DISCUSSION

     Since the Plan is governed by ERISA, the Court must “apply

federal common law rules of contract interpretation in making [its]

determination.” Perez, 150 F.3d at 556 (citing Pitcher v. Principal

Mut. Life Ins. Co., 93 F.3d 407, 411 (7th Cir. 1996)). “In

developing federal common law rules of contract interpretation,

[the Court takes] direction from both state law and general

contract law principles.” Id. (citing Regents of the Univ. of

Michigan v. Agency Rent–A–Car, 122 F.3d 336, 339 (6th Cir. 1997)).

“The general principles of contract law dictate that [the Court]

interpret the Plan's provisions according to their plain meaning,

in an ordinary and popular sense.” Id. “In applying this plain

meaning analysis, [the Court] ‘must give effect to the unambiguous

terms of an ERISA plan.’” Id. (quoting Lake v. Metropolitan Life

Ins. Co., 73 F.3d 1372, 1379 (6th Cir. 1996)). “‘The rule of contra

proferentum provides that ambiguous contract provisions in ERISA-

governed   insurance   contracts   should   be   construed   against   the

drafting party.’” Clemons v. Norton Healthcare Inc. Retirement

                                   24
Plan, 890 F.3d 254, 265 (6th Cir. 2018) (quoting Perez, at 557

n.7). “Where plan language is ambiguous, extrinsic evidence may be

considered to discern the purpose of the plan as the average

employee would have reasonably understood it.” Lipker v. AK Steel

Corp., 698 F.3d 923, 928 (6th Cir. 2012) (citing Kolkowski v.

Goodrich Corp., 448 F.3d 843, 850 (6th Cir. 2006)). “The Plan is

ambiguous     if   it    is    susceptible       to    multiple   reasonable

interpretations, not just because clever lawyers can disagree over

the meaning of terms.” Clemons, 890 F.3d at 269 (citing Perez, 150

F.3d at 557 n.7).

    A. MISREPRESENTATIONS IN THE PERSONAL HEALTH APPLICATION

     The Campbells’ alleged misrepresentation arises from them

checking “No” to Question No. 4, which asked, in pertinent part,

if in the past five (5) years Mr. Campbell had “been diagnosed or

treated for drug or alcohol abuse (excluding support groups) . .

. .” [AR 840]. “[A]n insurer is entitled to avoid an insurance

policy if the insurer proves that the insured made a fraudulent or

material    misrepresentation    in   his    insurance    application   that

justifiably    induced   the   issuance     of   the   policy.”   Davies   v.

Centennial Life Ins. Co., 128 F.3d 934, 943 (6th Cir. 1997) (citing

Tingle v. Pacific Mutual Insurance Co., 837 F. Supp. 191 (W.D. La.

1993)), abrogated on other grounds by UNUM Life Insurance Co. v.

Ward, 526 U.S. 358 (1999), and Kentucky Association of Health

Plans, Inc. v. Miller, 538 U.S. 329 (2003). Similarly, Kentucky

                                      25
law   “provides   that   misrepresentations   in   an   insurance   policy

application ‘shall not prevent a recovery under the policy or

contract unless either: (1) Fraudulent; or (2) Material either to

the acceptance of the risk, or to the hazard assumed by the

insurer; or (3) The insurer in good faith would [ ] not have issued

the policy or contract . . . .’” Nationwide Mut. Fire Ins. Co. v.

Nelson, 912 F. Supp. 2d 452, 454 (E.D. Ky. 2012) (quoting Ky. Rev.

Stat. § 304.14-110). “[W]here the policy would not have issued

without the false statement, the statute voids the policy at its

inception—as if the policy never existed.” Id. (citing Progressive

Specialty Ins. Co. v. Rosing, 891 F. Supp. 378, 380 (W.D. Ky.

1995)). Under Kentucky law, an insurer “may void a policy based on

a material representation regardless of the applicant’s intent.”

Id. (citing Cont'l Cas. Co. v. Law Offices of Melbourne Mills,

Jr., PLLC, 676 F.3d 534, 539 (6th Cir. 2012); Upton v. W. Life

Ins. Co., 492 F.2d 148, 149 (6th Cir. 1974); John Hancock Mut.

Life Ins. Co. v. Conway, 240 S.W.2d 644, 646 (Ky. 1951); Ford v.

Commonwealth Life Ins. Co., 252 Ky. 565, 67 S.W.2d 950, 950 (1934);

Sergent v. Auto–Owners Life Ins. Co., No. 2009–CA–001430–MR, 2010

WL 4137448, at *3 (Ky. Ct. App. Oct. 22, 2010); Hornback v. Bankers

Life Ins. Co., 176 S.W.3d 699, 705 (Ky. Ct. App. 2005)).

      In the present case, Hartford does not claim Mr. Campbell was

diagnosed with “alcohol abuse.” Instead, Hartford argues that

since ERISA documents must be interpreted “according to their plain

                                   26
meaning in an ordinary and popular sense[,]’” the Campbells should

have checked “Yes” because Mr. Campbell was diagnosed and treated

for “alcohol dependence,” which Hartford posits is another form of

“alcohol abuse.” [DE 24, at 14-15 (quoting Bd. Of Trustees v.

Moore, 800 F.3d 214, 222 (6th Cir. 2015))]. Moreover, Hartford

contends that even though the diagnostic codes for “alcohol abuse”

and “alcohol dependence” are different, they are both categorized

“under Abuse > Alcohol, with subtype ‘dependent’ point to [the

diagnostic   code   for   ‘alcohol   dependence’]   and   subtype   ‘non-

dependent’ pointing to [the diagnostic code for ‘alcohol abuse’].”

Id. at 16. Hartford explains, “[T]he two diagnoses are distinct

only in the sense that one can ‘abuse’ alcohol with or without

being ‘dependent’ on it.” Id. at 17. However, the Court does not

agree with Hartford’s interpretation.

     The closest thing Hartford points to that can be remotely

interpreted as an “alcohol abuse” diagnosis are Mr. Campbell’s

oncologists’ April 12, 2016, April 18, 2016, and April 21, 2016,

notes showing he had “prior alcohol abuse” and a “[h]istory of

alcohol abuse.” [AR 465, 479, 483]. However, “prior alcohol abuse”

and “a history of alcohol abuse” do not necessarily mean Mr.

Campbell was still abusing alcohol or had in the five [5] years

prior to answering Question No. 4. A 2016 diagnosis of past alcohol

abuse does not equate to a diagnosis of alcohol abuse, insofar as

the Campbells’ answer to Question No. 4 is concerned. There is no

                                     27
indication when the alleged alcohol abuse occurred nor a diagnosis

of what would have been at that time “current” alcohol abuse.

Moreover, the oncologists’ notes were made when Mr. Campbell was

diagnosed with cancer and not as part of a diagnosis or treatment

of his issues related to alcohol. Instead, as Hartford states, the

notes   merely   “described   the    medical   history   preceding   his

esophageal issues . . . .” [DE 24, at 17].

     Regarding the plain meaning interpretation of Question No. 4,

the Court does not agree with Hartford that the Campbells made a

misrepresentation by checking “No.” The Campbells were asked if

Mr. Campbell had been diagnosed or treated for “alcohol abuse” in

the past five (5) years. He had not. Without even delving into the

technical definitions found in the respective diagnostic codes for

“Alcohol Dependence” and “Alcohol Abuse,” “dependence” and “abuse”

are separate words with separate plain meanings.

     Just because a person is dependent on alcohol does not

necessarily mean they abuse it, especially not in the preceding

five (5) years. Even if that were the case, and Mr. Campbell’s

alcohol-related treatments, such as being prescribed Topamax,

could be construed as him being treated for alcohol abuse, his

records show he was being treated for “alcohol dependence.” When

the Campbells answered Question No. 4, to their knowledge, Mr.

Campbell had not been treated for alcohol abuse because that is

what his records showed.

                                    28
     When the diagnostic codes are considered, the gap between

alcohol “abuse” and “dependence” widens further because they have

distinct criteria and include the following notes:

     (Note--a diagnosis of Alcohol Dependence can never be
     changed to a diagnosis of Alcohol Abuse. The DSM also
     states that “The differentiation of Sustained Full
     Remission from recovered (no current Substance Abuse
     Disorder) requires consideration of the length of time
     since the last period of disturbance, the total duration
     of the disturbance, and the need for continued
     evaluation.”)

     . . .

     B. The symptoms [of alcohol abuse] have never met the
     criteria for Alcohol Dependence.

     (Note that there are no course specifiers for Alcohol
     Abuse. A diagnosis of Alcohol Abuse is for life--it can
     never be removed from your medical chart no matter how
     much you improve.)

     from DSM-IV-TR[.]

     The HAMS Harm Reduction Network,         available   at:
     http://hams.cc/abuse/ (last visited Oct. 2, 2017).

[AR 145-47]. Based on either the plain meanings or the technical

meanings found in the diagnostic codes, alcohol abuse and alcohol

dependence are not synonymous.

     Question No. 4’s exclusion of support groups only adds to the

ambiguity of what information Hartford was seeking and provides

further support to the Campbells’ argument that there was a

distinction between treatment for alcohol abuse and other types of

alcohol-related issues, such as dependence. See [DE 21, at 11-12].

Based on the plain meaning of the language used in Question No. 4,

                                 29
the Campbells are correct that they were “not obligated to disclose

that [Mr. Campbell] attended AA.” Id. The exclusion of such support

groups would reasonably lead an applicant to understand that the

question was targeted only at the diagnosis and treatment of

alcohol abuse. For the foregoing reasons, and since the Campbells

were    under    no    duty     to    disclose     information    that   was     not

specifically requested by Hartford, their failure to check “Yes”

due to Mr. Campbell’s alcohol dependence diagnoses and treatments

was not a misrepresentation because it was true that Mr. Campbell

had not been diagnosed or treated for “alcohol abuse” in the five

(5) years prior to answering Question No. 4. Metropolitan Life

Ins.    Co.     v.    Conger,    474       F.3d   258,   267   (6th   Cir.     2007)

(“[A]pplicants for insurance have no duty to disclose undiagnosed

symptoms or medical history not specifically requested by an

insurance company.”)). Therefore, Hartford’s decision to deny Mrs.

Campbell’s claim for Mr. Campbell’s supplemental life insurance

benefit and rescind coverage must be reversed, and Hartford must

remit   to    Mrs.    Campbell       her   late   husband’s    supplemental    life

insurance benefit in the amount of $190,000.00. To the extent Mrs.

Campbell requests interest, attorney’s fees, and costs, pursuant

to 29 U.S.C. § 1132(a)(1)(B) and 29 U.S.C. § 1132(g), [DE 10; DE

12; DE 25], she may file a separate motion, or the Parties may

file a joint motion, specifying the amounts of each request.

Accordingly,

                                            30
     IT IS ORDERED as follows:

     (1) Defendant Hartford Life and Accident Insurance Company’s

decision   to    deny   Plaintiff      Dana    Campbell’s   claim       for   Gary

Campbell’s      supplemental    life    insurance     benefit     and    rescind

coverage is REVERSED;

     (2)     Hartford   shall    REMIT        Gary   Campbell’s     $190,000.00

supplemental life insurance benefit to Plaintiff Dana Campbell;

     (3) All other claims for relief or pending motions in this

matter are hereby DENIED AS MOOT; and

     (4) The Court shall enter a separate judgment.

     This 8th day of June, 2021.




                                       31
